IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH SHOUPPE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2347 and 1D14-3597

WASHINGTON COUNTY
SCHOOL BOARD,

      Appellee.

_____________________________/

Opinion filed March 9, 2015.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Marie A. Mattox of Marie A. Mattox, P.A., Tallahassee, for Appellant.

Thomas M. Findley and Bob L. Harris of Messer Caparello, P.A., Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, MARSTILLER, and SWANSON, JJ., CONCUR.